Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 12/27/2021 has been fully considered.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitesell, Jr. et al. (US 2018/0264789 A1) in view of Weikard et al. (US 2008/0145624 A1).
Claims 1-3 and 6:  Whitesell, Jr. teaches a decorative nonwoven laminate comprising a first nonwoven layer {instant claim 6}, a colorant printed {instant claim 2} on one side of the first nonwoven layer and a topical coating on the printed side of the first nonwoven layer (Fig. 2, [0029] and [0036]).  The first nonwoven layer meets the claimed textile substrate, the colorant meets the claimed printed design and the topical coating meets the claimed overlay adhesive coating.  Whitesell, Jr. teaches {instant claim 3} as a suitable example of the topical coating [0036].  Whitesell, Jr. teaches the colorant is applied using a screen printing method as well as other printing methods [0049], but does not teach using a digitally printing method.  However, Weikard teaches a printed moldable film in which a printing method including screen printing, flexographic printing or ink jet printing is used (abstract and [0032]).  Therefore, because these two printing methods were art recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute screen printing for ink jet printing.
Claims 4 and 16:  With respect to the claimed glass transition temperature {instant claim 16}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the glass transition temperature value, and the motivation for combining would be to control abrasion resistance and wear resistance.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 5:  Whitesell, Jr. teaches the topical coating has a weight range of 15-340 gsm [0036].
Claim 7:  Whitesell, Jr. teaches polyester, polyethylene, polypropylene and polyamide as suitable examples of the first nonwoven layer [0030].
Claim 8
Claim 9:  Whitesell, Jr. teaches the decorative nonwoven laminate further comprises a second nonwoven layer provided on the first nonwoven layer facing away from the colorant (Fig. 4, [0045] and [0047]).  The second nonwoven layer meets the claimed carrier material.
Claim 13:  Whitesell, Jr. teaches the decorative nonwoven laminate is used for automotive interiors [0002].
Claim 14:  Whitesell, Jr. teaches forming the decorative nonwoven laminate into a three dimensional geometry [0050].
Claim 15:  Whitesell, Jr. teaches depositing the colorant onto and then the topical coating on the first nonwoven layer ([0029] and [0036]).
Claim 17:  Whitesell, Jr. teaches the first nonwoven layer comprises a water jet reinforced or needle-punched [0030].

Response to Arguments
Applicant’s argument is based on that Weikard does not teach that digital printing and screen printing are “art recognized equivalents.”  This argument is not persuasive for the following reason.  Whitesell, Jr. teaches depositing the colorant/ink onto the first nonwoven layer by screen printing method ([0029] and [0049]), but does not teach a digital printing method for depositing the colorant.  Similarly, Weikard teaches applying coating agents/printing inks [0027] onto different types of films including woven fabric [0024] by screen printing method [0032].  Weikard also teaches applying the coating agents/printing inks onto the woven fabric by ink jet printing method [0032].  It is well established that an ink jet printing method is a digital 
Applicant further argues that a person of ordinary skill in the art would understand the coating agent of Weikard to correspond to the topical coating 114 of Whitsell, not nonwoven 104.  This argument is not persuasive for the following reason.  The Examiner did not introduce the reference of Weikard to teach the claimed overlay adhesive coating or the claimed textile substrate; instead it is introduced to teach the claimed digital printing method.  In addition, the coating agent in Weikard is a printing ink [0027].
For the above reasons claims 1-9 and 13-17 stand rejected.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Whitesell, Jr. and Weikard either singly or as a combination do not each or suggest the claimed invention as recited in claims 10-12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
March 17, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785